Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harayama et al. (US 2016/0099441).
Regarding claim 1, Harayama teaches a sealed battery comprising: 
	a case 20/21/22 that accommodates the electrode body 30 (P38); 
	an internal terminal 40 connected to the electrode body in the case 20 (P45; Fig. 1); 
	an external terminal 460 having a plate shape and being bonded to the internal terminal at a position outside of the case (P49-50; Fig. 3); and 
	an insulating holder, or internal and external resin members 50/60 that is disposed between the case 22 and the external terminal 460 wherein: 
	the internal terminal 40 includes
	a current collector 422 that is connected to the electrode body at a position inside the case
 a shaft portion, or projecting portion 426 that penetrates the case 22, the insulating holder, and the external terminal and is exposed to an outside of the case (P44-51; Fig. 3), and 
a riveted portion that is provided on an end of the shaft portion outside of the case and is pressure-deformed, or crimped so as to extend along an upper surface of the external terminal (P13. 49. 51), 
the insulating holder includes a heat resistant portion, or outer resin member 60 the heat resistant portion is an insulating material having higher heat resistance than other regions of the insulating holder (P58-68 wherein the heat resistant portion has increased heat resistance by including inorganic fiber), and 
the heat resistant portion 60 is disposed in contact with the external terminal 460 at least below a boundary between the riveted portion and the external terminal (P54-57; Fig. 3).
Regarding claim 2, Harayama teaches the heat resistant portion is an insulating material having a heat resistant temperature of 150oC or higher (P58). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Harayama as applied to at least claims 1 and 2 above, and further in view of Wakimoto et al. (US 2019/0273277).
Regarding claim 3, Harayama teaches the heat resistant portion is a heat resistant resin with a high heat resistance temperature that contains fibers such as ceramics (P58. 67). 
Harayama is silent in teaching the heat resistant portion can contain one of polyethylene terephthalate, polyphenylene sulfide, a phenol resin, a polyimide resin, polyether ether ketone, and polyphenyl sulfone; however, Wakimoto, in a similar field of endeavor related to sealed battery configurations, teaches insulating holders between a case and external terminal wherein a second insulating member has higher thermal resistance than a first insulating member (P60). 
Wakimoto teaches that the insulating member with high thermal resistance, or melting point, can include polyether ether ketones (PEEK) containing ceramic fibers (P97-99). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the resins taught by Wakimoto, such as PEEK, in the heat resistant portion of Harayama to have an insulating portion with high thermal resistance. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. _,_, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. _,_, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). 
Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding claim 7, Harayama is silent in teaching the riveted portion of the internal terminal and the external terminal are welded together, or form a welding mark (the instant disclosure teaches that a welding mark is formed when welding is performed (P44)). 
	However, Wakimoto, in a similar field of endeavor related to sealed battery configurations, teaches welding together a riveted portion of an internal terminal and external terminal, forming a welding mark, to connect the parts together (P55; Fig. 3-4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to weld the riveted portion of the internal terminal and the external terminal of Harayama together, as taught by Wakimoto, forming a welding mark, to better connect them together. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Harayama in view of Wakimoto as applied to at least claim 3 above, and further in view of Yokoyama et al. (US 2016/0181589)
Regarding claim 4, modified Harayama is silent in teaching a comparative tracking index (CTI) of a region of the insulating holder excluding the heat resistant portion is 600 V or more; however, Yokoyama in a similar field of endeavor related to sealed battery configurations, teaches insulating holders between a case and external terminal (P42-43). 
Yokoyama teaches the insulating members should have a tracking index (CTI) of greater than or equal to 600 V to more reliably prevent carbonization of the material surface (P57). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the CTI of the insulating holder of modified Harayama be 600 V or more to prevent carbonization or deterioration as taught by Yokoyama. 
	Regarding claim 5, modified Harayama teaches the region of the insulating holder excluding the heat portion is an insulating resin that can comprise the same resin as the outer resin member, such as a polyacetal resins (P58. 78).  Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. _,_, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. _,_, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). 
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harayama as applied to at least claim 1 above, and further in view of Sugimune et al. (US 2005/0095502).
	Regarding claim 6, Harayama is silent in teaching the insulating holder has a thickness of 1.4 mm or less; however, Sugimune, in a similar field of endeavor related to a sealed battery, teaches and a resin insulating holding member between a case and external terminal (P12. 39; Fig. 1).
	Sugimine teaches the thickness of the insulating holding member has a thickness of 0.4 mm to form a proper alignment of the terminal and container while providing proper sealing properties to prevent degradation (P40. 50-51). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the insulating holder of Harayama have a thickness of 1.4 mm or less, or around 0.4 mm, as taught by Sugimine based on proper alignment of the components and to still prevent degradation of the battery. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729